10

el. i.

LZ

L3

14

L5

16

17

18

Lo

20

2.

22

23

24

25

26

27

28

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

YI-CHI SHIH,
aka “Yichi Shih,”
aka “Yugi Shi,”
TSHIANG SHIH,
aka “I-Shiang Shih,”
KIET ANH MAI,
JIERU DENG,
aka “Deng Jieru,”
aka “Angel Deng,”
YAPING CHEN,
aka “Chen Yaping,”
FEI YE,
aka “Yeh Fei,”
aka “Michael Ye,”
aka “Michael Jackson,”
aka “Michael Anderson,”
aka “Michael Dickinson,” and
YE YUAN,
aka “Yuan Ye.”

Defendants.

 

 

The Grand Jury charges:

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 1of56 Page ID #:1966

 

re
cs
co
a
oS
—<— ~s
i —
oo U
rm
oO 1
= ©
=
so

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

February 2018 Grand Jury

CR No. 18-00050(B) -JAK

[50 U.S.C. § 1705(a),(c); 15

8§ 742.4, 744.16, 758.1,
764.2: Conspiracy and Violation of
the International Emergency
Economic Powers Act; 18 U.S.C.

§ 1341: Mail Fraud; 18 U.S.C.

§ 1343: Wire Fraud; 18 U.S.C.

§ 371: Conspiracy; 18 U.S.C.

§ 1030(a) (2) (C), (c) (2) (B) (4) -
(111): Unauthorized Access toa
Protected Computer to Obtain
Information; 18 U.S.C.

§ 1956(a) (2) (A): International
Promotional Money Laundering; 18
U.S.C. § 1001(a) (1), (2): False
Statement to Government Agency; 26
U.S.C. § 7206(1) Subscribing to a
False Tax Return; 18 U.S.C. § 2:
Aiding and Abetting and Causing an
Act to be Done; 18 U.S.C.

§ 981(a) (1) (C), (a) (2) and 28
U.S.C. § 2461: Forfeiture]

INTRODUCTORY ALLEGATIONS

 

 

 

The following was true at all times relevant to this Indictment:

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 2of56 Page ID #:1967

The International Emergency Economic Powers Act, Export

 

Administration Regulations, and Foreign Trade Regulations

 

1. Pursuant to the International Emergency Economic Powers Act
(“IEEPA”), Title 50, United States Code, Sections 1701-1707, the
President was granted the authority to declare a national emergency
to address unusual and extraordinary threats to the national
security, foreign policy, and economy of the United States. The
President declared a national emergency through executive orders that
had the full force and effect of law.

2. Pursuant to IEEPA, on August 17, 2001, the President issued
Executive Order 13,222, which declared a national emergency with
respect to the unusual and extraordinary threat to the national
security, foreign policy and economy of the United States in light of
the expiration of the Export Administration Act, 50 App. U.S.C.

§§ 2401-2420, which lapsed on August 17, 2001. 66 Fed. Reg. 44,025
(Aug. 22, 2001). While in effect, the EAA regulated the export of
goods, technology, and software from the United States. Pursuant to
the provisions of the EAA, the Department of Commerce (“DOC”)’s
Bureau of Industry and Security (“BIS”) promulgated the Export
Administration Regulations (“EAR”), 15 C.F.R. §§ 730-774, which
contained restrictions on the export of goods outside of the United
States, consistent with the policies and provisions of the EAA. See
15 C.F.R. § 730.2. In Executive Order 13,222, pursuant to IEEPA, the
President ordered that the EAR’s provisions remained in full force
and effect despite the expiration of the EAA. Presidents have issued
annual Executive Notices extending the national emergency declared in

Executive Order 13,222 from the time period covered by that Executive

 

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 30f56 Page ID #:1968

Order through the present. See, e.g., 82 Fed. Reg. 39,005 (Aug. 18,
2017).

3. Pursuant to its authority derived from IEEPA, the DOC
reviewed and controlled the export of certain goods and technologies
from the United States to foreign countries. In particular, the DOC
had placed restrictions on the export of goods and technologies that
it has determined could make a significant contribution to the
military potential or nuclear proliferation of other nations or that
could be detrimental to the foreign policy or national security of
the United States.

4. Tn addition, the EAR contained a list of names of certain
foreign persons -- including businesses, research institutions,
government and private organizations, individuals, and other types of
legal persons -- that were subject to specific license requirements
for the export, re-export and/or in-country transfer of specified
items. These persons comprised the DOC’s “Entity List,” which was
found at Title 15, Code of Federal Regulations, Part 744, Supplement
No. 4. Grounds for inclusion on the Entity List included activities
sanctioned by the U.S. State Department and activities contrary to
U.S. national security and/or foreign policy interests. The persons
on the Entity List were subject to export licensing requirements and
policies supplemental to those found elsewhere in the EAR.

5. Through the EAR, the Department of Commerce (“DOC”) imposed
license or other requirements before an item (that is, commodities,
software, and technology) subject to the EAR could be lawfully
exported from the United States or lawfully re-exported from another
country. Items that “are subject to the EAR” included all items in
the United States and all U.S.-origin items wherever located,

3

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 4of56 Page ID #:1969

irrespective of whether a license was required for the export of that
item (with certain exceptions described below). Activities of U.S.
or foreign persons prohibited by any order issued under the EAR were
also “subject to the EAR.” Items not subject to the EAR were items
exclusively controlled for export by other federal agencies and other
specified items not relevant here.

6. The DOC, through the U.S. Census Bureau (“Census”) required
the filing of electronic export information (“EEI”) through the
Automated Export System (“AES”) pursuant to Title 13, United States
Code, Section 305; the EAR; and the Foreign Trade Regulations
(“FTR”), Title 15, Code of Federal Regulations, Part 30. The purpose
of these requirements was to strengthen the United States
government’s ability to prevent the export of certain items to
unauthorized destinations and end-users because the AES aids in
targeting, identifying, and when necessary confiscating suspicious or
illegal shipments prior to exportation. 15 C.F.R. § 30.1(b). With
exceptions not relevant to the exports at issue in this Indictment,
EEI was required to be filed for, among other things, the export of
commodities valued over $2,500 per the Harmonized Tariff Schedule of
the United States of America.(“HTSUSA”) commodity classification
code. EEI was required to contain, among other things: the names
and addresses of the parties to the transaction; and the description,
quantity, and value of the items exported. 15 C.F. R. § 30.6(a).

7. United States citizens, resident aliens, and legal
permanent residents of the United States were required to file an
individual income tax return with the Internal Revenue Service
reporting their worldwide income for each year if their gross income

exceeded a certain amount.

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 5of56 Page ID #:1970

8. United States citizens, resident aliens, and legal
permanent residents of the United States who had a financial interest
in, or Signature or other authority over, one or more financial
accounts in a foreign country with an aggregate value of more than
$10,000 at any time during a particular calendar year were required
to file with the Department of the Treasury a Report of Foreign Bank
and Financial Accounts, Form TD F 90-22.1 (later renamed FinCen Form
114) (hereinafter referred to as an “FBAR”). The FBAR for the
applicable calendar year was due by June 30 of the following year.

An “undeclared bank account” was a financial account maintained in a
foreign country that was not reported to the United States government
on a tax return and an FBAR.

Defendants and Related Entities

 

9. Defendant YI-CHI SHIH, also known as (“aka”). “Yichi Shih,”
aka “Yugi Shi” (“defendant SHIH”), a dual citizen of Taiwan and the
United States, who resided in the Central District of California and
in foreign locations including China, was an electrical engineer and
former employee of United States defense contractors.

10. Defendant ISHIANG SHIH, aka “I-Shiang Shih” (“defendant
ISHIANG”), a native of Taiwan and a citizen of Canada, was an
electrical engineer and a professor at Canadian University A.
Defendants SHIH and ISHIANG were brothers.

ll. Defendant KIET ANH MAI (“defendant MAI”), a United States
citizen, who resided in the Central District of California, was an
electrical engineer and former employee of a United States defense
contractor.

12. Defendant JIERU DENG, aka “Deng Jieru,” aka “Angel Deng,”
(“defendant DENG”) was a native and citizen of the People’s Republic

5

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 6o0f56 Page ID #:1971

of China (“PRC”). In 2011 to 2013, defendant DENG was employed as
Vice-President/General Manager of Tian Hang Yang Pu Technology
Investment Limited Company in Beijing.

13. Defendant YAPING CHEN, aka “Chen Yaping” (“defendant
CHEN”), a native and citizen of the PRC, was an electrical engineer.
From 2005 to 2007, defendant CHEN was General Manager, Chief
Technical Supervisor of Chengdu Dingtian Micro-Electronics Co., Ltd.

14. Defendant FEI YE, aka “Yeh Fei,”aka “Michael Ye,” aka
“Michael Jackson,” aka “Michael Anderson,” aka “Michael Dickinson”
(“defendant YE”) was a non-U.S. citizen. Defendant FEI was
Department Manager with Chengdu Dingtian Micro-Electronics Technology
Co., Ltd.

15. Defendant YE YUAN, aka “Yuan Ye” (“defendant YUAN”), a
native and citizen of the PRC, was an electrical engineer. Defendant
YUAN was an electrical circuit designer.

16. Chengdu Gastone Technology Co., Ltd., aka Chengdu Jiashi
Technology Company, Ltd. (“CGTC”), was a Chinese entity that
established, in Chengdu, China, a semiconductor fabrication plant
(also called a foundry or a “fab”) in which Monolithic Microwave
Integrated Circuits (“MMICs”), a type of integrated circuit (“IC”)
device, would be manufactured. From approximately 2011 through at
least 2016, defendant SHIH was compensated for his work with CGTC;
his positions at CGTC included President and Technical Consultant.
Defendant ISHIANG’s positions at CGTC included Technical Director.

17. Qing’an International Trading Co., Ltd., aka Qing’an
International Trading Group (“QTC”) was a Chinese entity. Defendant

DENG was a QTC General Manager.

 

 

 
LO

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 7 of 56 Page ID #:1972

18. Chengdu RML Technology Company, Ltd. (“CRML”) was a Chinese
entity formed in 2007, located in Chengdu, China. Defendant CHEN was
the General Manager, Chief Technical Supervisor of CRML. Beginning
in January 2012, defendant YUAN was a Chief Electrical Engineer/MMIC
designer at CRML. CRML owned Internet domain rm1138.com, where it
hosted, among other things, e-mail services. Defendants SHIH, CHEN,
DENG, YUAN, and other unindicted coconspirators all had and used e-
mail addresses associated with the rml138.com domain (e.g. [personal

identifier] @rml138.com).

 

19. China Electronics Technology Group Corporation 29 Research
Institute, aka China Southwest Electronic Equipment Research
Institute (SWIEE), aka 29 (SIWEI co) Institute, aka Chengdu SIWEI
Electronics Company (“CETC 29”), was a Chinese entity located in
Chengdu, China.

20. Chengdu Ganide Technology Company, Ltd., aka Chengdu Jiana
Haiwei S&T Technology Co., Ltd. (“Chengdu Ganide”) was a Chinese
entity located in Chengdu, China that was engaged in research and
development and sales of micro-systems, and the planning and
construction of the CGTC foundry. Chengdu Ganide’s board of
directors included defendants SHIH, CHEN, and DENG.

21. On August 1, 2014, BIS placed CGTC, QTC, CETC 29, and Tian
Hang Yang Pu Technology Investment Limited Company on its Entity List
due to their involvement in activities contrary to the national
security and foreign policy interest of the United States --
specifically, that they had been involved in the illicit procurement
of commodities and technologies for unauthorized military end use in
China. cCGTC, QTC, CETC 29, and Tian Hang Yang Pu Technology
Investment Limited Company have remained on the Entity List

7

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 8o0f56 Page ID #:1973

continuously since August 1, 2014. As a result of their placement on
the Entity List, a license from BIS was required to export, reexport,
or transfer (in-country) any item (that is, commodities, software,
and technology) subject to the EAR to CGTC, QTC, or Tian Hang Yang Pu
Technology Investment Limited Company, and there was a presumption of
denial of a license. See 79 FR 44681, 44684, 8/1/2014; 15 CFR

§ 744.11.

22. Pullman Lane Productions, LLC (“PULLMAN LANE”) was a
California limited liability company. Defendant SHIH held a 90%
interest in PULLMAN LANE and was its Manager. PULLMAN LANE had two
U.S. bank accounts; defendant SHIH was an authorized signer on both
accounts. From 2010 to the present, both before and after CGTC was
placed on Entity List, the PULLMAN LANE U.S. bank accounts received
substantial international wire transfers (up to $1,000,000) from
foreign companies, including QTC.

23. <JYS Technologies, Inc. (“JYS TECH”) was a Canadian
corporation, located in Brossard, Quebec, Canada. Defendant ISHIANG
was its Vice President and one of its Directors. JYS TECH had a
Canadian bank account that was controlled by defendant ISHIANG. Both
before and after CGTC was placed on the Entity List, the JYS TECH
bank account wire-transferred substantial funds to the PULLMAN LANE
and MICROEX bank accounts.

24. Microex Engineering (“MICROEX”) was a dba of
L2Kontemporary, Inc., a California corporation. Defendant MAI was
the Chief Executive Officer of MICROEX and L2Kontemporary, Inc.
MICROEX had a U.S. bank account; defendant MAI was an authorized
signer on the account. At no time was defendant SHIH an employee or
agent or otherwise affiliated with MICROEX. Both before and after

8

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 9of56 Page ID #:1974

CGTC was placed on the Entity List, the MICROEX bank account received
substantial payments from bank accounts held by PULLMAN LANE and JYS
Technologies, Inc.

25. Mystical Optimism, Inc. (“Mystical Optimism”), was a
corporation based in the British Virgin Islands. Mystical Optimism
had a bank account in Hong Kong that was controlled by Person 17.
Beginning as early as June 2011, and continuing until December 2012,
defendant CHEN caused substantial funds to be deposited into the
Mystical Optimism bank account. Defendant CHEN directed Person 17 to
distribute these funds to other individuals, including defendants
SHIH and ISHIANG.

26. U.S. Company B was a U.S. company located in the United
States in a state other than California that offered foundry services
for the custom design and manufacture of MMICs, including GaN
(Gallium Nitrade) MMICs.

27. U.S. University A is located within the Central District of
California. From December 2012 through August 2013, defendant YUAN
worked as a visiting scholar in the Electrical Engineering Department
of U.S. University A.

28. Standard Chartered Bank (Hong Kong) Limited, was a bank
incorporated in Hong Kong and licensed with the Hong Kong Monetary
Authority.

29. During the calendar years 2013 through 2015, Coutts & Co.,
Ltd., was a private wealth management bank, based in the United
Kingdom, with branch offices in multiple locations, including Hong
Kong.

30. The individuals identified herein as Persons 3, 4, 5, 6,

and 17 were U.S. persons.

 

 

 
10

LiL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CGase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 100f56 Page ID #:1975

31. The Grand Jury incorporates by reference and re-alleges
these Introductory Allegations into each and every count of this

Indictment as though fully alleged therein.

10

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 11o0f56 Page ID #:1976

COUNT ONE
[50 U.S.C. § 1705(a), (c);
15 C.F.R. §§ 742.4, 744.16, 758.1, 764.2]

A. OBJECT OF THE CONSPIRACY

 

Beginning on a date unknown, but no later than in or about
January 2006, and continuing to a date unknown, but no earlier than
on or about January 2016, in Los Angeles County, within the Central

District of California, and elsewhere, defendants YI-CHI SHIH, also

known as (“aka”) “Yichi Shih,” aka “Yugi Shi” (“defendant SHIH”),
ISHIANG SHIH, aka “I-Shiang Shih” (“defendant ISHIANG”), KIET ANH MAI
(“defendant MAI”), JIERU DENG, aka “Deng Jieru,” aka “Angel Deng,”
(“defendant DENG”), YAPING CHEN, aka “Chen Yaping” (“defendant
CHEN”), FEI YE, aka “Yeh Fei,”aka “Michael Ye,” aka “Michael
Jackson,” aka “Michael Anderson,” aka “Michael Dickinson” (“defendant
YE”), and YE YUAN, aka “Yuan Ye” (“defendant YUAN”), and others known

and unknown to the Grand Jury, knowingly and willfully conspired and
agreed with each other to export items from the United States to the
PRC and to Chengdu Gastone Technology Co., Ltd., aka Chengdu Jiashi
Technology Company, Ltd. (*“CGTC”), without having first obtained the
required licenses from the United States Department of Commerce and
without filing Electronic Export Information (“EEI”) through the
Automated Export System (“AES”).

B. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

 

ACCOMPLISHED

The object of the conspiracy was to be accomplished in the
manner and by the means described below, among others:

1. Defendants SHIH, ISHIANG, DENG, CHEN, YE, YUAN, and others
would agree to develop the high-power integrated circuit (“IC”)

11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 12 of 56 Page ID #:1977

industry in the PRC, which included the establishment of a foundry in
the PRC in which MMICs having military applications would be
manufactured.

2. Defendant YE would ask defendant SHIH to obtain equipment,
including equipment subject to U.S. export controls, to further the
development of the high-power IC industry in the PRC.

3. Defendant DENG would cause money to be disseminated to fund
the development of the high-power IC industry in the PRC, including
the deposit of money into a PULLMAN LANE bank account.

4. Defendant CHEN would cause funds to be deposited into a
Hong Kong based bank account held in the name of Mystical Optimism,
and controlled by Person 17. Defendant CHEN would subsequently cause
these funds to be disseminated to various individuals, including
defendants SHIH and ISHIANG, as compensation for their work assisting
in the development of the high-power IC industry in the PRC.

5. Defendant SHIH would open a financial account with Standard
Chartered Bank (Hong Kong) Limited that he did not disclose to the
United States Department of the Treasury, and into which he would
direct that funds payable to him be deposited.

6. Defendant MAI would make arrangements with U.S. Company B
to obtain U.S. Company B’s foundry services and the resulting MMICs.

7. To obtain access to U.S. Company B’s foundry services and
to obtain the resulting MMICs, defendant MAI would make false
statements to U.S. Company B about the ultimate end user and country
destination of the resulting MMICs.

8. Defendant MAI would provide defendant SHIH with access to
U.S. Company B’s foundry services without U.S. Company B’s knowledge
or authorization.

12

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

C@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 13 0f56 Page ID #:1978

9. Using U.S. Company B’s foundry services, defendants SHIH,
YUAN, and persons associated with CRML and CGTC would design the
integrated circuits for the resulting MMICs.

10. Defendant MAI would cause MICROEX to pay U.S. Company B for
the foundry services and resulting MMICs.

11. Defendants SHIH and ISHIANG would cause PULLMAN LANE and
JYS TECH to pay defendant MAI for the payments MICROEX made to U.S.
Company B.

12. Defendant SHIH would direct the transfer of funds through
Chinese entities into PULLMAN LANE and JYS TECH bank accounts for the
payments made to MAI for the payments MICROEX made to U.S. Company B.

13. Defendant MAI would receive the shipments of the resulting
MMICs from U.S. Company B and provided them to defendant SHIH
directly or through Person 6.

14. Defendant SHIH would cause the U.S. Company B MMICs to be
shipped from the Central District of California to an address in Hong
Kong intending that the MMICs be transported to the PRC.

15. To export the U.S. Company B MMICs from the United States
to the PRC, defendant SHIH would make and cause to be made false
statements to shipping companies about the value and description of
the MMICs.

16. Defendant SHIH would cause the U.S. Company B MMICs to be
provided to U.S. University A for testing for the purpose of
providing technology relating to the MMICs to CGTC.

17. Defendant SHIH would cause the U.S. Company B MMICs to be
shipped from the Central District of California to defendant ISHIANG
in Canada for the purpose of providing technology relating to the
MMICs to CGTC.

13

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 140f56 Page ID#:1979

18. At no time would defendants SHIH, ISHIANG, MAI, DENG, CHEN,
YE, YUAN, or anyone associated with them, either individually or
through MICROEX, PULLMAN LANE, JYS TECH, CGTC, CRML, or QTC apply for
or obtain an export license from the United States Department of
Commerce authorizing the export of the U.S. Company B MMICs to the
PRC or authorizing the export of the MMICs to CGTC.

19. At no time would defendants SHIH, ISHIANG, MAI, DENG, CHEN,
YE, YUAN, or anyone associated with them, either individually or
through MICROEX, PULLMAN LANE, JYS TECH, CGTC, CRML, or QTC, file EEI
through AES for the shipments of the U.S. Company B MMICs.

20. As referenced in this Indictment, defendants SHIH, ISHIANG,
MAI, DENG, CHEN, YE, and YUAN would often use electronic mail (“e-
mail”) to communicate, in the English and Chinese languages, with
each other and with other persons. All direct quotations from e-
mails referenced herein are as they appeared in the e-mails in the
English language, including any misspellings, and are related in
pertinent part.
Cc. OVERT ACTS

In furtherance of the conspiracy and to accomplish the object of
the conspiracy, defendants SHIH, ISHIANG, MAT, DENG, CHEN, YE, YUAN
and others known and unknown to the Grand Jury, committed the
following overt acts, among others, within the Central District of
California, and elsewhere.

Overt Act #1: On or about April 21, 2006, defendant YE sent an
e-mail to defendant SHIH asking defendant SHIH to bring to the PRC
certain items, at least one of which required an export license to be

exported from the United States to China.

14

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 15o0f56 Page ID #:1980

Overt Act #2: On or about May 18, 2006, defendant YE sent an e-
mail to defendant SHIH that contained an attachment for an “IC
project.”

Overt Act #3: On or about May 19, 2006, defendant SHIH sent an
e-mail to defendant YE advising that to put together the requested
business plan, defendant SHIH would obtain more information on
technology, pricing, and fabrication from various foundries.

Overt Act #4: On or about June 25, 2006, defendant YE sent an
e-mail to defendant SHIH advising that they were going to discuss the
business plan with a potential investor.

Overt Act #5: On or about June 28, 2006, defendant SHIH sent an
e-mail to defendant YE that contained an attachment titled
“Development of MMIC Power Amplifier Chipset” that described a
development effort that would lead to the development of MMIC power
amplifiers at higher frequencies up to W-band and higher power
levels.

Overt Act #6: On or about July 2006, defendant SHIH and Person
6 established PULLMAN LANE.

Overt Act #7: On or about July 2007, defendants SHIH and
ISHIANG established JYS TECH.

Overt Act #8: On or about October 2007, defendant CHEN became
the General Manager, Chief Technical Supervisor, of CRML.

Overt Act #9: On or about January 27, 2010, defendant ISHIANG
gent an e-mail to defendant SHIH that contained two attachments:

(1) the DOC Entity List, dated 1/13/10, and (2) a document titled

“Q&As on the Bureau of Industry and Security’s China Policy Rule,”
that discussed, among other topics, export-controlled technologies,
questions on “military end-use,” and descriptions of major weapons

15

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 16 o0f56 Page ID #:1981

systems and policy review for national security export-controlled
items.

Overt Act #10: On or about February 23, 2010, defendant SHIH
sent an e-mail to Person 3 and defendant CHEN attached to which were
documents describing equipment used in the manufacture of MMICs.

Overt Act #11: On or about June 14, 2010, defendant DENG caused
$1,000,000 to be transferred from a QTC bank account to a PULLMAN
LANE bank account.

Overt Act #12: On or about June 18, 2010, defendant SHIH signed
a check transferring from one PULLMAN LANE bank account to another,
$1,000,000 received four days earlier from a Bank of China account
held by QTC.

Overt Act #13: On or about July 22, 2010, defendant ISHIANG
caused $239,990 to be wire-transferred from a JYS TECH bank account
in Canada to a PULLMAN LANE bank account.

Overt Act #14: On or about October 27, 2010, defendant SHIH
sent an e-mail to defendant ISHIANG conveying information about an
October 2010 meeting of the Chengdu Ganide board of directors,
including defendants SHIH, CHEN, and DENG. Attached to the e-mail
was a report of the meeting that stated that Chengdu Ganide’s five
year plan included military products, CGTC’s largest shareholder was
“Siwei” (CETC 29), and that CGTC would specialize in, among other
things, the design, chip testing, and manufacturing of GaN wafers and
chips.

Overt Act #15: On or about April 7, 2011, defendant ISHIANG
caused $199,990 to be wire-transferred from a JYS TECH bank account

in Canada to a PULLMAN LANE bank account.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ps

 

o~

a

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 17 of 56 Page ID #:1982

Overt Act #16: On or about April 27, 2011, defendant SHIH
executed account opening documents for a bank, investment, and/or
financial account with Standard Chartered Bank (Hong Kong) Limited.

Overt Act #17: On or about June 1, 2011, defendant CHEN caused
$3,399,963.27 to be deposited into a bank account controlled by
Person 17 and held in the name of Mystical Optimism.

Overt Act #18: On or about August 20, 2011, defendant CHEN
provided to Person 17 the account number for defendant SHIH’s
financial account at Standard Chartered Bank (Hong Kong) Limited.

Overt Act #19: On or about August 20, 2011, defendant CHEN
directed that Person 17 could begin to pay defendant SHIH $67,000 per
month.

Overt Act #20: On or about November 10, 2011, defendant ISHIANG
caused $199,990 to be wire-transferred from a JYS TECH bank account
in Canada to a PULLMAN LANE bank account.

Overt Act #21: On or about March 5, 2012, defendant SHIH caused
a PULLMAN LANE bank account to wire-transfer $500,000 to a JYS TECH
bank account in Canada.

Overt Act #22: On or about April 6, 2012, defendant SHIH sent
an e-mail to a family member stating, “My cell phone in China is
[number deleted] and Ishiang’s is [number deleted]. Also attached is
a copy of our business paln [sic] for the project . . . We will be in
Chengdu until later part of April. Please ask your friend to contact
us.” Attached to the e-mail was a power point presentation; in the
corner of every page was: “Ishiang Shih and Yi-Chi Shih.” The
presentation was a business plan for the development of a

semiconductor foundry in the PRC to manufacture MMICs. U.S. Company

17

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 18 0f56 Page ID #:1983

B and other U.S. companies were referenced in the presentation on a
page titled “GaN Device Technology Comparison.”

Overt Act #23: On or about May 11, 2012, defendant SHIH caused
a PULLMAN LANE bank account to wire-transfer $260,000 to a JYS TECH
bank account in Canada.

Overt Act #24: On or about May 30, 2012, defendant ISHIANG sent
an e-mail to defendant SHIH, attaching a presentation titled
“Development of GaN HEMT for MMICs” that provided engineering data on
the performance of GaN devices and listed data on GaN devices from
U.S. Company B.

Overt Act #25: On or about June 30, 2012, defendant ISHIANG
sent an e-mail to defendant SHIH, attaching a presentation dated 2011
titled “GaN Foundry” that provided engineering data on the
performance of GaN devices from U.S. companies and included a list of
U.S. companies with a GaN foundry, including U.S. Company B. The
header on each page of the presentation was “CHENGDU GASTONE
TECHNOLOGY CO., LTD” (written in English and Chinese).

Overt Act #26: On or about August 21, 2012, defendant ISHIANG
sent an e-mail to defendant SHIH attaching a presentation titled “A
brief summary on GaN activities.” The presentation included a
reference to the Sic (Silicon Carbide) and GaN MMIC foundry services
of U.S. Company B.

Overt Act #27: On or about September 24, 2012, defendant MAI
caused IC-related equipment valued at more than $2,500 to be exported
to defendant ISHIANG in Chengdu, PRC, without filing an EEI through
the AES, by making false statements to a shipping company about the

value of the IC-related equipment being shipped.

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 19o0f56 Page ID #:1984

Overt Act #28: On or about October 11, 2012, defendant YUAN
sent an e-mail to defendant SHIH, attaching data sheets for GaN MMICs
manufactured by U.S. Company B and U.S. Company E, and advising that
U.S. Company B’s product appeared to be better than U.S. Company B's.

Overt Act #29: On or about January 10, 2013, defendant YUAN
sent an e-mail to U.S. Company B asking to purchase GaN MMICs to
support his research at U.S. University A.

Overt Act #30: On or about January 23, 2013, defendant YUAN
sent an e-mail to defendant SHIH informing him that because U.S.
Company B required a non-disclosure agreement, defendant YUAN was
advised it was not proper to purchase the GaN MMICs from U.S. Company
B at that time.

Overt Act #31: On or about February 15, 2013, defendant MAT,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B,
with the subject “Foundry service,” stating “I’m interested in the
Full-wWafer Service for GaN, 0.25um process. Please send documents
to: Kiet Mai, President, MicroEx Engineering.”

Overt Act #32: On or about February 15, 2013, defendant MAT
gent an e-mail to defendant SHIH, stating “Please answer the attached
for me, I don’t want to make any mistakes.” Attached to the e-mail
was a “[U.S. Company B] Export Compliance Questionnaire” that
defendant MAI had received from U.S. Company B in response to the e-
mail described in Overt Act #13.

Overt Act #33: On or about February 15, 2013, defendant SHIH
sent an e-mail to defendant MAI, attaching the completed U.S. Company
B Export Compliance Questionnaire. The space provided for a “no”
response was checked in response to questions as to whether the
product would be subject to “U.S. export control regulations,

19

 
10

L1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 20 0f56 Page ID #:1985

specifically EAR and ITAR.” (The International Traffic in Arms
Regulations (“ITAR”), are the implementing regulations for the Arms
Export Control Act (“AECA”), and regulate the export of United States

defense articles and services.)

Overt Act #34: On or about February 18, 2013, defendant MAT,
using a MICROEX e-mail address, e-mailed U.S. Company B and returned
the completed U.S Company B Export Questionnaire. In the U.S Company
B Export Questionnaire, the frequency of the MMICs to be designed and
manufactured was listed as “up to 18 GHz.”

Overt Act #35: On or about February 18, 2013, defendant MAI,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B
answering “yes,” in response to the question, “Will your company be
doing the design, testing and use of the MMIC’s?”

Overt Act #36: On or about March 19, 2013, defendant MAI sent
an e-mail to defendant SHIH advising him that defendant MAI would
forward to defendant SHIH the information he had received from U.S.
Company B and stating further, “The only issues would be end user and
itar and you already are aware of those.”

Overt Act #37: On or about March 19, 2013, defendant MAI sent
an e-mail to defendant SHIH, stating “Here’s design access,” that
provided to defendant SHIH the internet address for the design portal
on U.S. Company B’s computer, as well as the user name and password
necessary to access that design portal.

Overt Act #38: On or about August 29, 2013, defendant MAI sent
an e-mail to defendant SHIH informing defendant SHIH that U.S.
Company B wanted to know when they would place a purchase order, and
that defendant MAI told U.S. Company B, “we’‘re finalizing the layout
and [would] get back to them early next week.”

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 21 0f 56 Page ID #:1986

Overt Act #39: On or about August 29, 2013, defendant SHIH sent
an e-mail to defendant MAI, responding to the e-mail in Overt Act
#37, writing, “Good answer! We do plan to release the PO [purchase
order] next week.”

Overt Act #40: On or about September 3, 2013, defendant MAI e-
mailed U.S. Company B, attaching a purchase order from MICROEX that
listed payment milestones totaling $130,000 for “Delivery of 4 good
wafers [MMICs] .”

Overt Act #41: On or about September 6, 2013, defendant MAI
caused a MICROEX invoice to be issued that billed PULLMAN LANE for
milestone payment 1 -- $28,750 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #42: On or about September 9, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $28,750, made payable to MICROEX.

Overt Act #43: On or about September 11, 2013, defendant MAT
caused a check to be issued, written on a MICROEX bank account, in
the amount of $25,000, made payable to U.S. Company B.

Overt Act #44: On or about September 18, 2013, defendant MAT e-
mailed to defendant SHIH a U.S. Company B confidential and
proprietary document intended to aid the design of custom MMICs to be
manufactured by U.S. Company B.

Overt Act #45: In October 2013, defendant SHIH e-mailed to
defendant YUAN and others U.S. Company B’s corrections on the designs
for the custom MMICs to be manufactured by U.S. Company B.

Overt Act #46: On or about November 18, 2013, defendant SHIH
sent an e-mail to an individual at a CRML e-mail account directing

21

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 22 of 56 Page ID #:1987

the individual to make the following arrangement: “Z5: $200,000 to
California through Macau.”

Overt Act #47: On or about November 22, 2013, defendant MAI
caused a MICROEX invoice to be issued that billed PULLMAN LANE for a
milestone payment -- $40,250 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #48: On or about November 22, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $41,228, made payable to MICROEX.

Overt Act #49: On or about December 2, 2013, defendant MAI
caused a check to be issued, written on a MICROEX bank account, in
the amount of $35,000, made payable to U.S. Company B.

Overt Act #50: On or about December 6, 2013, defendant MAI
caused a MICROEX invoice to be issued that billed PULLMAN LANE for
milestone payment 3 -- $69,000 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #51: On or about December 11, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $69,000, made payable to MICROEX.

Overt Act #52: On or about December 16, 2013, defendant MAI
sent an e-mail to defendant SHIH informing defendant SHIH that U.S.
Company B wanted the last invoice paid before shipping the MMICs, and
that defendant MAI would send defendant SHIH the final invoice as
goon as defendant MAI received U.S. Company B’s invoice.

Overt Act #53: On or about December 17, 2013, defendant MAT
caused a MICROEX invoice to be issued that billed PULLMAN LANE for

22

 
10

11

12

13

14

15

16

17

18

19

20

al

aa

23

24

25

26

27

28

 

 

@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 23 of 56 Page ID #:1988

milestone payment 4 -- $11,500 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #54: On or about December 18, 2013, defendant MAT
sent an e-mail to defendant SHIH informing defendant SHIH, “I
remitted payment for the final invoice today, [U.S. Company B] should
receive it this week. I’11 check with them by the end of this week
for the expected delivery of the wafers.”

Overt Act #55: On or about December 24, 2013, defendant MAT
caused $70,000 to be wire-transferred to U.S. Company B.

Overt Act #56: On or about December 25, 2013, defendant SHIH
gent an e-mail to an individual at a CRML e-mail account directing
the individual to wire money to defendant SHIH’s Standard Charter
Bank account.

Overt Act #57: On or about December 27, 2013, defendant MAI
sent an e-mail to defendant SHIH, writing “I have the wafers.”

Overt Act #58: On or about December 27, 2013, defendant SHIH
sent an e-mail to defendant MAI, responding to the e-mail described
above in Overt Act #35, writing, “Super. I’m out of town. I/’11 pick
it up this weekend. Thanks.”

Overt Act #59: On or about December 29, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $30,000, made payable to Person 3.

Overt Act #60: On or about December 30, 2013, defendant SHIH
caused a package containing the U.S. Company B MMICs to be shipped
from Los Angeles, California, to Person 4 in Northern California,
causing the package contents to be valued falsely as
$100.00.

23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 24 of 56 Page ID #:1989

Overt Act #61: On or about December 31, 2013, defendant SHIH
gent an e-mail to Persons 3 and 5, with the subject, “RE: Package,”
writing, “A package was sent from LA should arrive today by FedEx
tracking No.: 804546557495. Please follow up.”

Overt Act #62: On or about January 2, 2014, defendant SHIH
caused the package containing the U.S. Company B MMICs to be shipped
from Northern California to a freight forwarding service in Hong
Kong, and caused the content of the package to be described falsely
as “Glass Sample,” and the package contents to be valued falsely as
“5100.00.”

Overt Act #63: On or about January 2, 2014, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $11,500, made payable to MICROEX.

Overt Act #64: On or about January 4, 2014, defendant SHIH sent
an e-mail to Person 3, with the subject “Re: Package,” writing,
“Please send me the tracking no. To follow up.”

Overt Act #65: On or about January 6, 2014, defendant SHIH sent
an e-mail to an individual at a CRML e-mail account, copying
defendant YUAN, providing the tracking number for the package
containing the U.S. Company B MMICs.

Overt Act #66: On or about January 15, 2014, defendant YUAN
sent an e-mail to defendant SHIH advising that the U.S. Company B
MMICs had been received in the PRC and testing of the U.S. Company B
MMICs had begun.

Overt Act #67: On an unknown date, defendant SHIH provided one
of the U.S. Company B MMICs to a researcher at U.S. University A for

testing.

24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 25 of 56 Page ID #:1990

Overt Act #68: On or about March 19, 2014, defendant SHIH sent
an e-mail to defendant MAI, writing, “[T]he GaN MMIC’s are still
under evaluation. Some of them have good performance. We are
looking [sic] potential customers for the Ku-band chips for satcom
applications. Please ask [U.S. Company B] about the pricing for
production wafers of the order of 30 to 60 wafers.”

Overt Act #69: On or about March 19, 2014, defendant MAT sent
an e-mail to defendant SHIH, writing, “In regard to [U.S. Company B],
have you checked the ITAR on these parts due to high power?”

Overt Act #70: On or about June 16, 2014, defendant MAI, using
a MICROEX e-mail address, sent an e-mail to U.S. Company B, writing,
“We'd like to have another wafer run... . Please quote with new
payment terms for a run same as last run.”

Overt Act #71: On or about August 10, 2014, an unindicted
coconspirator sent an e-mail to defendants SHIH and CHEN, among
others, and copying defendants ISHIANG and DENG, among others,
responding to an e-mail sent previously by defendant SHIH, the
subject of which was “About salary.” The unindicted coconspirator’s
e-mail discussed CGTC’s lack of funds, stating, in substance, among
other things, that after “Siwei’s” funds came in, the upper-level
organization said there would be no additional investment.

Overt Act #72: On or about December 1, 2014, defendant MAI,
using a MICROEX e-mail address, sent to U.S. Company B a purchase
order from MICROEX, for a payment schedule by milestones of $130,000
total.

Overt Act #73: On or about December 1, 2014, defendant MAT,
using a MICROEX e-mail address, answered an e-mail from U.S. Company
B, asking “Will you be exporting any of the devices or wafers?” The

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 26 of 56 Page ID #:1991

answer provided by defendant MAI was “No not for export, we're doing
development.”

Overt Act #74: On or about December 1, 2014, defendant MAI,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B,
advising that MICROEX would go with the full payment option, and
attaching a revised purchase order from MICROEX, for a full payment
of $117,000.

Overt Act #75: On or about December 1, 2014, defendant MAT
caused a MICROEX invoice to be issued that billed JYS TECH for
milestone payment 1 -- $120,000 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #76: On or about December 2, 2014, defendant SHIH
sent an e-mail to defendant ISHIANG, writing, “Please prepare to wire
the payment of 117K to MicroEx, whose bank account is attached.

The funding for this project is being arranged to JYS, but may take
some time. I’11 explain to you on the arrangement later.”

Overt Act #77: On or about December 2, 2014, defendant ISHIANG
sent an e-mail to defendant SHIH, writing, “I will arrange the
payment soon.”

Overt Act #78: On or about December 10, 2014, defendant MAT,
using a MICROEX e-mail address, answered an e-mail from U.S. Company
B, asking “Are any of the design[s] you are putting on this next mask
subject to US ITAR export regulations?” The answer provided by
defendant MAI was “These are for research study and should not [sic]

subject to ITAR.”

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 27 of 56 Page ID #:1992

Overt Act #79: On or about December 12, 2014, defendant ISHIANG
caused $120,000 to be wire-transferred from a JYS TECH bank account
to a MICROEX bank account.

Overt Act #80: On or about December 17, 2014, defendant MAT
caused $117,000 to be wire-transferred to U.S. Company B.

Overt Act #81: On or about December 31, 2014, defendant SHIH
sent an e-mail to the Vice-President of CGTC discussing an attached
revised proposed business plan, and stating, “We should focus on
these tasks for now while we do the detailed planning for
establishing GaStone Technology to be a strong foundry like WIN or
[initials of a U.S. company] .”

Overt Act #82: On or about January 12, 2015, defendant SHIH
received from a researcher at U.S. University A a copy of a 30-page
report summarizing testing conducted on a U.S. Company B GaN MMIC,
that defendant SHIH caused to be done.

Overt Act #83: On or about March 17, 2015, defendant SHIH sent
an e-mail to Person 6, with the subject “Package,” writing, “I need
your help to pick up a package from [defendant MAI] this coming
Friday or Saturday, as soon as it arrives. . . . After that, we need
to take one out of four pieces and pack it separately for delivery.

We'll talk over FaceTime to go through the details when you have
the package ready.”

Overt Act #84: On or about March 18, 2015, defendant SHIH sent
an e-mail to defendant MAI, telling him to call Person 6 to pick up
the package for defendant SHIH when it arrived.

Overt Act #85: On or about March 23, 2015, defendant MAI sent
an e-mail to defendant SHIH, writing “I left [Person 6] voice and
text messages for picking up the wafers, which arrived today.”

27

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 28 of 56 Page ID #:1993

Overt Act #86: On or about March 23, 2015, defendant MAI caused
a MICROEX invoice to be issued that billed JYS TECH for the final
payment -- $14,550 -- for the “NPN, Wideband, High Power GaN MMIC
Design, Analysis, Layout & Test Support” provided by U.S. Company B.

Overt Act #87: On or about March 25, 2015, defendant MAT sent
an e-mail to defendant SHIH, writing, “[Person 6] picked-up the
wafers today, wafers’ data/packing slip attached.” Attached to the
e-mail was a U.S. Company B packing slip that listed 4 diced wafers:
BU1823-11, HGO752-36, JE0628-20 and JH0O727-45, valued at $9,000.

Overt Act #88: On or about April 6, 2015, defendant SHIH sent
an e-mail to Person 6, instructing that the package should be sent to
defendant ISHIANG, in Canada, and further, “indicate this is a glass
sample for testing and evaluation purpose in the description box and
declare a value of $50.” Defendant SHIH instructed further, “get a
box and some packaging materials in preparation for a second sample.”

Overt Act #89: On or about April 14, 2015, defendant ISHIANG
sent an e-mail to defendant SHIH advising that the sample for tests
had been received.

Overt Act #90: On or about April 17, 2015, defendant MAT sent
an e-mail to defendant SHIH asking whether JYS TECH would be sending
the last payment to MICROEX soon for the U.S. Company B wafers, and
attaching a MICROEX invoice to JYS TECH for $14,550.

Overt Act #91: On or about June 6, 2015, an unindicted
coconspirator using a CRML e-mail account, sent an e-mail to
defendant SHIH, copying defendant YUAN, attaching a power point
presentation documenting testing performed on a U.S. Company B wafer

referenced in Overt Act #87.

28

 

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 29 of 56 Page ID #:1994

Overt Act #92: On or about October 19, 2015, defendant SHIH
caused to be issued a check, written on a PULLMAN LANE bank account,
in the amount of $14,550, made payable to MICROEX.

Overt Act #93: On or about January 6, 2016, defendant SHIH sent
an e-mail to the Vice-President of CGTC requesting compensation owed
to him by CGTC.

Overt Act #94: On or about January 8, 2016, defendant SHIH sent
an e-mail to the Vice-President of CGTC, advising that defendant SHIH
“accept [ed] the amount for the portion paid directly by GaStone” and

asking “Please make the payment at your earliest convenience.”

29

 
10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 30 0f56 Page ID #:1995

COUNT TWO
[50 U.S.C. § 1705(a), (c); 18 U.S.C. § 2(b);
15 C.F.R. §8§ 742.4, 764.2]

On or about December 30, 2013, to January 2, 2014, in Los
Angeles County, within the Central District of California, and
elsewhere, defendant YI-CHI SHIH, aka “Yichi Shih,” aka “Yuqi Shi,”
knowingly and willfully caused to be exported from the United States
to the People’s Republic of China (“PRC”), items under the
jurisdiction of the United States Department of Commerce, namely,
Monolithic Microwave Integrated Circuit (“MMIC”) Amplifiers, without
first having obtained the required license from the United States
Department of Commerce.

During the above-specified time period, the MMIC Amplifiers were
controlled for national security reasons, and a license from the
Department of Commerce was required under the EAR for the export or

reexport of these items to the PRC.

30

 

 

 
10

L1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 31 0f56 Page ID #:1996

COUNTS THREE THROUGH SIX
[18 U.S.C. § 1341]

A. THE FRAUDULENT SCHEME

 

1. Beginning on an unknown date but no later than February 15,
2013, and continuing through on or about an unknown date but no
earlier than October 30, 2015, in Los Angeles County, within the
Central District of California and elsewhere, defendants YI-CHI SHIH,
also known as (“aka”) “Yichi Shih,” aka “Yugi Shi” (“defendant
SHIH”), and KIET ANH MAI (“defendant MAI”), together with others
known and unknown to the Grand Jury, knowingly and with intent to
defraud, devised, participated in, and executed a scheme to defraud
U.S. Company B as to material matters, and to obtain money and
property from U.S. Company B by means of material false and
fraudulent pretenses, representations, and promises, and the

concealment of material facts.

 

B. MEANS TO ACCOMPLISH THE FRAUDULENT SCHEME
2. The fraudulent scheme was carried out, in substance, as
follows:
a. Defendant SHIH would seek U.S. Company B’s MMIC design

technology to aid in CGTC’s establishment of a foundry in China where
MMICs would be designed and manufactured.

b. With defendant SHIH’s knowledge and agreement,
defendant MAI would contact U.S. Company B and knowingly represent
falsely that defendant MAI’s company, MICROEX, was interested in
purchasing U.S. Company B’s MMIC design service, and that the
resulting MMICs would remain in the United States and not be

exported.

31

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 32 of 56 Page ID #:1997

Cc. With defendant SHIH’s knowledge and agreement,
defendant MAI would also knowingly falsely agree in writing to comply
with all of U.S. Company B’s contractual requirements for the
protection of its proprietary technology in order to gain access to
U.S. Company B’s design portal.

d. With defendant SHIH’s knowledge and agreement,
defendant MAI would, contrary to his written contract with U.S.
Company B, knowingly provide to defendant SHIH the user name and
password that U.S. Company B provided to defendant MAI alone pursuant
to the written contract.

e. With defendant MAI’s knowledge and agreement,
defendant SHIH would, without authorization, knowingly access the
design portal in U.S. Company B’s computer, using the user name and
password provided to him by defendant MAI.

£. With defendant MAI’s knowledge and agreement,
defendant SHIH would complete the design for the MMICs by knowingly
accessing without authorization the design portal, and U.S. Company B
would manufacture the MMICs as designed by defendant SHIH.

g. With defendant SHIH’s knowledge and agreement,
defendant MAI would knowingly cause U.S. Company B to ship the
manufactured MMICs to defendant MAI, and defendant MAI would then
knowingly provide the MMICs to defendant SHIH.

h. Defendant SHIH would knowingly cause at least one of
the MMICs to be shipped to Hong Kong, knowing it would be transported
from there to China, and at least one of the MMICs to be shipped to
Canada, and defendant SHIH would knowingly cause false statements
about the description and value of the MMICs to be made on the airway
bills for these shipments.

32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

o~

 

-ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 33 0f 56 Page ID #:1998

i. Defendant MAI, through MICROEX, would knowingly pay
U.S. Company B for the design service and the MMICs, and defendant
SHIH would knowingly cause PULLMAN LANE and JYS TECH to repay
defendant MAI for the cost of the design service and the MMICs, plus
additional money to compensate defendant MAI for his role in the
transactions.

3. At the time defendants SHIH and MAI knowingly made and
caused the above-described material false and fraudulent pretenses,
representations, and promises, and concealed and omitted and caused
to be concealed and omitted material facts as set forth above,
defendants SHIH and MAI knew that the material pretences,
representations, and promises were false, that material information
was concealed and omitted, and that their acts and omissions were
fraudulent and deceptive.

4. The above-described false and fraudulent pretenses,
representations, and promises, and concealment and omissions made by
and caused by defendants SHIH and MAI were material because if U.S.
Company B had known that defendant MAI intended to provide defendant
SHIH access to its MMIC design portal in its computer, and that the
resulting MMICs would not remain in the United States, it would not
have done one or more of the following: allowed defendant MAI to
access its design portal; provided defendant MAI its design services;
or allowed defendant MAI to purchase the resulting MMICs.

D. RESULTS OF THE FRAUDULENT SCHEME

 

5. As a result of the fraudulent scheme, CGTC was able to
obtain access to U.S. Company B’s proprietary technology to use in

establishing a MMIC foundry in China, which caused U.S. Company B to

33

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 340f56 Page ID #:1999

lose future profits and a commercial advantage over foreign-based

 

competitors.
E. THE USE OF THE MAIL TO EXECUTE THE FRAUDULENT SCHEME
6. On or about the dates set forth below, defendants SHIH and

MAI, together with others known and unknown to the Grand Jury, for
the purpose of executing and attempting to execute the above
described scheme to defraud, caused to be deposited the following
items to be sent and delivered by a commercial interstate carrier
according to the directions thereon:

COUNT DATE DESCRIPTION

 

THREE 12/26/13 4 MMICs from U.S. Company B to Torrance,
California via FedEx

FOUR 1/2/14 At least 1 MMIC from California to Hong Kong
via DHL Express

FIVE 3/20/15 4 MMICs from U.S. Company B to Torrance,
California via FedEx

SIX 4/6/15 At least 1 MMIC from California to Canada
via UPS

34

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

o~

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 35 of 56 Page ID #:2000

COUNTS SEVEN THROUGH EIGHT
[18 U.S.C. §§ 1343, 2(b)]
The Grand Jury incorporates by reference and re-alleges the
allegations in Counts Four through Seven, Sections A through D, into
Counts Eight through Nine as though fully alleged therein.

THE USE OF INTERSTATE WIRES

 

On or about the dates set forth below, defendants YI-CHI SHIH,
also known as (“aka”) “Yichi Shih,” aka “Yugi Shi” (“defendant
SHIH”), and KIET ANH MAI (“defendant MAI”), together with others
known and unknown to the Grand Jury, for the purpose of executing and
attempting to execute the above described scheme to defraud, caused
to be transmitted by means of wire communication in interstate
commerce the signals and sounds described below for each count:

COUNT DATE DESCRIPTION

 

SEVEN 12/24/13 a wire transfer of $70,000, from a Morgan
Stanley account number ending in -053 to a
U.S. Company B bank account

EIGHT 12/17/14 a wire transfer of $117,000, from a Morgan

Stanley account number ending in -361 toa
U.S. Company B bank account

35

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 36 of 56 Page ID #:2001

COUNT NINE
[18 U.S.C. § 371; 18 U.S.C. § 1030(a) (2) (C), (c) (2) (B) (4) - (111) ]

A. THE OBJECT OF THE CONSPIRACY

 

1. Beginning on an unknown date but no later than February 15,
2013, and continuing through on or about an unknown date but no
earlier than October 19, 2015, in Los Angeles County, within the
Central District of California and elsewhere, defendants YI-CHI SHIH,
also known as (“aka”) “Yichi Shih,” aka “Yuqi Shi” (“defendant
SHIH”), and KIET ANH MAI (“defendant MAI”), together with others
known and unknown to the Grand Jury, knowingly combined, conspired,
and agreed to intentionally access without authorization a protected
computer as that term is defined in Title 18, United States Code,
Section 1030(e) (2) (B), and thereby obtain information (1) for
purposes of commercial advantage and private financial gain, (2) in
furtherance of a criminal act in violation of United States laws,
namely, violations of the International Emergency Economic Powers
Act, mail fraud, and wire fraud, and (3) the value of which
information exceeded $5,000, all in violation of Title 18, United
States Code, Section 1030(a) (2) (C) and (c) (2) (B) (i)-(111).

B. THE MANNER AND MEANS OF THE CONSPIRACY

 

2. The object of the conspiracy was carried out, and to be
carried out, in substance, as follows:

a. Defendant MAI would, by misrepresentations and
concealment of material facts, obtain from U.S. Company B
confidential information, including a unique user identification and
password, that enabled defendant MAI to access a computer owned by
U.S. Company B that contained U.S. Company B’s proprietary
information.

36

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 37 of 56 Page ID #:2002

b. Defendant MAI would provide this unique user
identification and password to defendant SHIH to enable defendant
SHIH to access a computer owned by U.S. Company B that contained U.S.
Company B’s information without U.S. Company B’s knowledge or
authorization.

Cc. Defendant SHIH would, without authorization, access a

computer owned by U.S. Company B and obtain U.S. Company B’s

information.
Cc. OVERT ACTS
3. In furtherance of the conspiracy, and to accomplish its

object, defendants SHIH and MAI, together with others known and
unknown to the Grand Jury, committed the following overt acts, among
others, in the Central District of California and elsewhere:

Overt Act #1: On or about February 15, 2013, defendant MAI,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B,
with the subject “Foundry service,” stating “I’m interested in the
Full-Wafer Service for GaN, 0.25um process. Please send documents
to: Kiet Mai, President, MicroEx Engineering.”

Overt Act #2: On or about February 15, 2013, defendant MAI,
sent an e-mail to defendant SHIH, stating “Please answer the attached
for me, I don’t want to make any mistakes.” Attached to the e-mail
was a “[U.S. Company B] Export Compliance Questionnaire” that
defendant MAI had received from U.S. Company B in response to the e-
mail described in Overt Act #1.

Overt Act #3: On or about February 15, 2013, defendant SHIH
sent an e-mail to defendant MAI, attaching the completed U.S. Company
B Export Compliance Questionnaire. The space provided for a “no”
response was checked in response to questions as to whether the

37

 
10

11

12

13

14

15

16

1’

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 38 of 56 Page ID #:2003

product would be subject to “U.S. export control regulations,
specifically EAR and ITAR.”

Overt Act #4: On or abour February 18, 2013, defendant MAT
signed U.S. Company B’s Process Design Kit (“PDK”) on behalf of
MICROEX as the customer. The PDK covered, among other things, the
license and restrictions on use, export and import requirements, and
written assurances, that included, among other conditions, that
“Customer’s rights may not be transferred, leased, assigned, or
sublicensed to any other party. Customer may not allow any other
party to use the Licensed Program.”

Overt Act #5: On or about February 18, 2013, defendant MAI,
using a MICROEX e-mail address, e-mailed U.S. Company B and returned
the completed U.S Company B Export Questionnaire and the signed PDK.

Overt Act #6: On or about February 18, 2013, defendant MAI,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B
answering “yes,” in response to the question, “Will your company be
doing the design, testing and use of the MMIC’s?”

Overt Act #7: On or about March 19, 2013, defendant MAI, sent
an e-mail to defendant SHIH advising him that defendant MAI would
forward to defendant SHIH the information he had received from U.S.
Company B and stating further, “The only issues would be end user and
itar and you already are aware of those.”

Overt Act #7: On or about March 19, 2013, defendant MAI sent an
e-mail to SHIH, stating “Here’s design access,” that provided to
defendant SHIH the internet address for the design portal on U.S.
Company B’s computer, as well as the user name and password necessary

to access that design portal.

38

 

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

a7

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 39 of 56 Page ID #:2004

Overt Act #8: Between March 19, 2013 and March 18, 2015,
defendant SHIH accessed, without authorization, U.S. Company’s B’s
protected computer.

Overt Act #9: On or about August 29, 2013, defendant MAT sent
an e-mail to defendant SHIH informing SHIH that U.S. Company B wanted
to know when they would place a purchase order, and that defendant
MAI told U.S. Company B, “we’re finalizing the layout and [would] get
back to them early next week.”

Overt Act #10: On or about August 29, 2013, defendant SHIH sent
an e-mail to defendant MAI responding to the e-mail in Overt Act #8,
writing, “Good answer! We do plan to release the PO [purchase order]
next week.”

Overt Act #11: On or about September 4, 2013, defendant MAT e-
mailed U.S. Company B, attaching a purchase order from MICROEX that
listed payment milestones totaling $130,000 for “Delivery of 4 good
wafers [MMICs].”

Overt Act #12: On or about September 6, 2013, defendant MAT
caused a MICROEX invoice to be issued that billed PULLMAN LANE for
milestone payment 1 -- $28,750 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #13: On or about September 10, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $28,750, made payable to MICROEX.

Overt Act #14: On or about September 11, 2013, defendant MAT
caused a check to be issued, written on a MICROEX bank account, in

the amount of $25,000, made payable to U.S. Company B.

39

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 40 of 56 Page ID #:2005

Overt Act #15: On or about November 22, 2013, defendant MAI
caused a MICROEX invoice to be issued that billed PULLMAN LANE for a
milestone payment -- $40,250 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #16: On or about November 22, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $41,228, made payable to MICROEX.

Overt Act #17: On or about December 2, 2013, defendant MAT
caused a check to be issued, written on a MICROEX bank account, in
the amount of $35,000, made payable to U.S. Company B.

Overt Act #18: On or about December 6, 2013, defendant MAI
caused a MICROEX invoice to be issued that billed PULLMAN LANE for
milestone payment 3 -- $69,000 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #19: On or about December 11, 2013, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $69,000, made payable to MICROEX.

Overt Act #20: On or about December 16, 2013, defendant MAT
sent an e-mail to defendant SHIH informing defendant SHIH that U.S.
Company B wanted the last invoice paid before shipping the MMICs, and
that defendant MAI would send defendant SHIH the final invoice as
soon as defendant MAI received U.S. Company B’s invoice.

Overt Act #21: On or about December 17, 2013, defendant MAT
caused a MICROEX invoice to be issued that billed PULLMAN LANE for

milestone payment 4 -- $11,500 -- for the “NPN, Wideband, High Power

40

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 41 0f 56 Page ID #:2006

GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #22: On or about December 18, 2013, defendant MAI
sent an e-mail to defendant SHIH informing defendant SHIH, “I
remitted payment for the final invoice today, [U.S. Company B] should
receive it this week. I’11 check with them by the end of this week
for the expected delivery of the wafers.”

Overt Act #23: On or about December 24, 2013, defendant MAI
caused $70,000 to be wire-transferred to U.S. Company B.

Overt Act #24: On or about December 27, 2013, defendant MAI
gent an e-mail to defendant SHIH, writing “I have the wafers.”

Overt Act #25: On or about December 27, 2013, defendant SHIH
sent an e-mail to defendant MAI responding to the e-mail described
above in Overt Act #24, writing, “Super. I’m out of town. I/’11 pick
it up this weekend. Thanks.”

Overt Act #26: On or about January 3, 2014, defendant SHIH
caused a check to be issued, written on a PULLMAN LANE bank account,
in the amount of $11,500, made payable to MICROEX.

Overt Act #27: On or about March 19, 2014, defendant SHIH sent
an e-mail to defendant MAI, writing, “[T]he GaN MMIC’s are still
under evaluation. Some of them have good performance. We are
looking [sic] potential customers for the Ku-band chips for satcom
applications. Please ask [U.S. Company B] about the pricing for
production wafers of the order of 30 to 60 wafers.”

Overt Act #28: On or about March 20, 2014, defendant MAI sent
an e-mail to defendant SHIH, writing, “In regard to [U.S. Company Bl,

have you checked the ITAR on these parts due to high power?”

41

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 42 of 56 Page ID #:2007

Overt Act #29: On or about June 16, 2014, defendant MAI, using
a MICROEX e-mail address, sent an e-mail to U.S. Company B, writing,
“we'd like to have another wafer run... . Please quote with new
payment terms for a run same as last run.”

Overt Act #30: On or about December 1, 2014, defendant MAI,
using a MICROEX e-mail address, sent to U.S. Company B a purchase
order from MICROEX, for a payment schedule by milestones of $130,000
total.

Overt Act #31: On or about December 1, 2014, defendant MAI,
using a MICROEX e-mail address, answered an e-mail from U.S. Company
B, asking “Will you be exporting any of the devices or wafers?” The
answer provided by defendant MAI was “No not for export, we’re doing
development.”

Overt Act #32: On or about December 1, 2014, defendant MAI,
using a MICROEX e-mail address, sent an e-mail to U.S. Company B,
advising that MICROEX would go with the full payment option, and
attaching a revised purchase order from MICROEX, for a full payment
of $117,000.

Overt Act #33: On or about December 1, 2014, defendant MAI,
caused a MICROEX invoice to be issued that billed JYS TECH for
milestone payment 1 -- $120,000 -- for the “NPN, Wideband, High Power
GaN MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #34: On or about December 10, 2014, defendant MAT,
using a MICROEX e-mail address, answered an e-mail from U.S. Company
B, asking “Are any of the design[s] you are putting on this next mask

subject to US ITAR export regulations?” The answer provided by

42

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

C@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 43 of 56 Page ID #:2008

defendant MAI was “These are for research study and should not [sic]
subject to ITAR.”

Overt Act #35: On or about December 17, 2014, defendant MAT
caused $117,000 to be wire-transferred to U.S. Company B.

Overt Act #36: On or about March 18, 2015, defendant SHIH sent
an e-mail to defendant MAI, telling him to call Person 6 to pick up
the package for defendant SHIH when it arrived.

Overt Act #37: On or about March 23, 2015, defendant MAI, sent
an e-mail to defendant SHIH, writing “I left [Person 6] voice and
text messages for picking up the wafers, which arrived today.”

Overt Act #38: On or about March 23, 2015, defendant MAI,
caused a MICROEX invoice to be issued that billed JYS TECH for the
final payment -- $14,550 -- for the “NPN, Wideband, High Power GaN
MMIC Design, Analysis, Layout & Test Support” provided by U.S.
Company B.

Overt Act #39: On or about March 25, 2015, defendant MAI, sent
an e-mail to defendant SHIH, writing, “[Person 6] picked-up the
wafers today, wafers’ data/packing slip attached.” Attached to the
e-mail was a U.S. Company B packing slip that listed 4 diced wafers:
BU1823-11, HGO752-36, JE0628-20 and JHO727-45, valued at $9,000.

Overt Act #40: On or about April 17, 2015, defendant MAI, sent
an e-mail to defendant SHIH asking whether JYS TECH would be sending
the last payment to MICROEX soon for the U.S. Company B wafers, and
attaching a MICROEX invoice to JYS TECH for $14,550.

Overt Act #41: On or about October 19, 2015, defendant SHIH
caused to be issued a check, written on a PULLMAN LANE bank account,

in the amount of $14,550, made payable to MICROEX.

43

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

o~

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 44 of 56 Page ID #:2009

COUNT TEN
[18 U.S.C. §§ 1956(a) (2) (A), 2(a)]

On or about December 12, 2014, in Los Angeles County, within the
Central District of California, and elsewhere, defendants YI-CHI
SHIH, also known as (“aka”) “Yichi Shih,” aka “Yugi Shi” and KIET ANH
MAI knowingly aided, abetted, counseled, commanded, induced, and
procured another person to transport, transmit, and transfer a
monetary instrument and funds, that is, USD $120,000, to a place in
the United States, within the Central District of California,
specifically, a MICROEX bank account, from or through a place outside
the United States, specifically, a JYS TECH bank account in Canada,
with the intent to promote the carrying on of specified unlawful
activity, specifically, violations of Title 18, United States Code,
Sections 1030 (fraud and related activity in connection with
computers), 1341 (mail fraud), and 1343 (wire fraud), and Title 50,
United States Code, Section 1705 (violations of the International

Emergency Economic Powers Act).

44

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 45 of 56 Page ID #:2010

COUNT ELEVEN
[18 U.S.C. § 1001 (a) (2)]

On or about January 19, 2018, in Los Angeles County, within the
Central District of California, in a matter within the jurisdiction
of the executive branch of the government of the United States,
specifically, the Federal Bureau of Investigation (“FBI”), defendant
YI-CHI SHIH, also known as (“aka”) “Yichi Shih,” aka “Yuqi Shi,”
knowingly and willfully made a materially false, fictitious, and
fraudulent statement and representation, in that defendant SHIH told
an FBI Special Agent the following:

e No U.S. Company B wafers (aka MMIC Amplifiers) went to
China;

e No U.S. Company B wafers (aka MMIC Amplifiers) went to Hong
Kong;

e Defendant SHIH was not working on GaN in China.

Whereas, in truth and in fact, as defendant SHIH then knew:

e The U.S. Company B wafers (aka MMIC Amplifiers) did go to
China;

e The U.S. Company B wafers (aka MMIC Amplifiers) did go to

Hong Kong;

e Defendant SHIH was working on GaN in China.

45

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

o~

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 46 of 56 Page ID #:2011

COUNT TWELVE
[26 U.S.C. § 7206(1)]

On or about January 3, 2013, in Los Angeles County, within the
Central District of California, and elsewhere, defendant YI-CHI SHIH,
also known as (“aka”) “Yichi Shih”, aka “Yuqi Shih”, did willfully
make and subscribe a joint U.S. Individual Income Tax Return, for the
calendar year 2011, which was verified by a written declaration that
it was made under penalties of perjury, and which he did not believe
to be true and correct as to every material matter. That income tax
return, which was prepared and submitted within the Central District
of California, and was filed with the Internal Revenue Service,
reported on Line 22, total income of $232,282, whereas, as he then
and there knew, he received substantially more total income during
the 2011 calendar year. To wit, as he then and there knew, the total
income amount reported on his joint U.S. Individual Income Tax Return
for the calendar year 2011 failed to include compensation paid to him

by Person 17 during the 2011 calendar year.

46

 

 

 
LO

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

a7

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 47 of 56 Page ID #:2012

COUNT THIRTEEN
[26 U.S.C. § 7206(1)]

On or about June 24, 2013, in Los Angeles County, in the Central
District of California, and elsewhere, defendant YI-CHI SHIH, also
known as (“aka”) “Yichi Shih”, aka “Yugi Shih”, did willfully make
and subscribe a joint U.S. Individual Income Tax Return, for the
calendar year 2012, which was verified by a written declaration that
it was made under penalties of perjury and which he did not believe
to be true and correct as to every material matter. That income tax
return, which was prepared and submitted in the Central District of
California, and was filed with the Internal Revenue Service, reported
on Line 22, total income of $287,863, whereas, as he then and there
knew, he received substantially more total income during the 2012
calendar year. To wit, as he then and there knew, the total income
amount reported on his joint U.S. Individual Income Tax Return for
the calendar year 2012 failed to include compensation paid to him by
Person 17 during the 2012 calendar year, and dividends earned during
the 2012 calendar year on investments held by him in one or more
financial accounts at Standard Chartered Bank (Hong Kong) Limited, in

Hong Kong.

47

 

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 48 of 56 Page ID #:2013

COUNT FOURTEEN
[26 U.S.C. § 7206(1)]

On or about June 14, 2014, in Los Angeles County, within the
Central District of California, and elsewhere, defendant YI-CHI SHIH,
also known as (“aka”) “Yichi Shih”, aka “Yugi Shih”, did willfully
make and subscribe a joint U.S. Individual Income Tax Return, for the
calendar year 2013, which was verified by a written declaration that
it was made under penalties of perjury and which he did not believe
to be true and correct as to every material matter. That income tax
return, which was prepared and submitted in the Central District of
California, and was filed with the Internal Revenue Service, reported
on Line 9a, ordinary dividends of $42,256, whereas, as he then and
there knew, the amount of ordinary dividends he earned during the
2013 calendar year was substantially greater than the amount
reported. To wit, as he then and there knew, the amount of ordinary
dividends reported on his joint U.S. Individual Income Tax Return for
the calendar year 2013 did not include dividends earned during the
2013 calendar year on investments held by him in one or more
financial accounts at Standard Chartered Bank (Hong Kong) Limited, in

Hong Kong.

48

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 49 of 56 Page ID #:2014

COUNT FIFTEEN
[18 U.S.C. § 1001 (a) (1)]

On or about May 6, 2014, in Los Angeles County, within the
Central District of California, defendant YI-CHI SHTH, also known as
(“aka”) “Yichi Shih”, aka “Yugi Shih”, did willfully and knowingly
conceal and cover up by trick, scheme and device a material fact
which he had a duty to report, in a matter within the jurisdiction o
the executive branch of the Government of the United States, namely
the Department of the Treasury, to wit: defendant SHIH submitted and
caused to be submitted to the Department of the Treasury an FBAR,
FinCen Form 114, that concealed and covered up the fact that, during
calendar year 2013, he had a financial interest in, and signature
authority over, bank, securities, and other financial accounts at
Standard Chartered Bank (Hong Kong) Limited, in Hong Kong, with an
aggregate value in excess of $10,000, and that, during calendar year
2013, he had a financial interest in, and signature authority over,
bank, securities, and other financial accounts at the Hong Kong
Branch of Coutts & Co., Ltd., in Hong Kong, with an aggregate value

in excess of $10,000.

49

 

 

f£

a

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 50 o0f56 Page ID #:2015

COUNT SIXTEEN
[18 U.S.C. § 1001 (a) (1)]

On or about June 18, 2015, in Los Angeles County, within the
Central District of California, defendant YI-CHI SHIH, also known as
(“aka”) “Yichi Shih”, aka “Yugi Shih”, did willfully and knowingly
conceal and cover up by trick, scheme and device a material fact
which he had a duty to report, in a matter within the jurisdiction of
the executive branch of the Government of the United States, namely
the Department of the Treasury, to wit: defendant SHIH submitted and
caused to be submitted to the Department of the Treasury an FBAR,
FinCen Form 114, that concealed and covered up the fact that, during
calendar year 2014, he had a financial interest in, and signature
authority over, bank, securities, and other financial accounts at
Standard Chartered Bank (Hong Kong) Limited, in Hong Kong, with an
aggregate value in excess of $10,000, and that, during calendar year
2014, he had a financial interest in, and signature authority over, a
bank, securities, and other financial accounts at the Hong Kong
Branch of Coutts & Co., Ltd., in Hong Kong, with an aggregate value

in excess of $10,000.

50

 

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 51 0f 56 Page ID #:2016

COUNT SEVENTEEN
[18 U.S.C. § 1001 (a) (1)]

On or about April 9, 2016, in Los Angeles County, within the
Central District of California, defendant YI-CHI SHIH, also known as
(“aka”) “Yichi Shih”, aka “Yuqi Shih”, did willfully and knowingly
conceal and cover up by trick, scheme and device a material fact
which he had a duty to report, in a matter within the jurisdiction of
the executive branch of the Government of the United States, namely
the Department of the Treasury, to wit: defendant SHIH submitted and
caused to be submitted to the Department of the Treasury an FBAR,
FinCen Form 114, that concealed and covered up the fact that, during
calendar year 2015, he had a financial interest in, and signature
authority over, bank, securities, and other financial accounts at
Standard Chartered Bank (Hong Kong) Limited, in Hong Kong, with an

aggregate value in excess of $10,000.

51

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

(ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 52 0f 56 Page ID #:2017

COUNT EIGHTEEN
[18 U.S.C. § 1001 (a) (1)]

On or about April 12, 2017, in Los Angeles County, within the
Central District of California, defendant YI-CHI SHIH, also known as
(“aka”) “Yichi Shih”, aka “Yugi Shih”, did willfully and knowingly
conceal and cover up by trick, scheme and device a material fact
which he had a duty to report, in a matter within the jurisdiction of
the executive branch of the Government of the United States, namely
the Department of the Treasury, to wit: defendant SHIH submitted and
caused to be submitted to the Department of the Treasury an FBAR,
FinCen Form 114, that concealed and covered up the fact that, during
calendar year 2016, he had a financial interest in, and signature
authority over, bank, securities, and other financial accounts at
Standard Chartered Bank (Hong Kong) Limited, in Hong Kong, with an

aggregate value in excess of $10,000.

52

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

G@ase 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 53 0f56 Page ID #:2018

FORFEITURE ALLEGATION ONE
[18 U.S.C. § 981(a) (1) (C); 28 U.S.C. § 2461]

1. Pursuant to Rule 32.2(a), of the Federal Rules of Criminal
Procedure, notice is hereby given to defendants YI-CHI SHIH, also
known as (“aka”) “Yichi Shih,” aka “Yuqi Shi,” ISHIANG SHIH, aka “I-
Shiang Shih,” KIET ANH MAI, JIERU DENG, aka “Deng Jieru,” aka “Angel
Deng,” YAPING CHEN, aka “Chen Yaping,” FEI YE, aka “Yeh Fei,” aka
“Michael Ye,” aka “Michael Jackson,” aka “Michael Anderson,” aka
“Michael Dickinson,” and YE YUAN, aka “Yuan Ye,” (collectively,
“defendants”) that the United States will seek forfeiture as part of
any sentence in accordance with COUNTS ONE through SEVEN, and TEN of
this Indictment. Each defendant so convicted shall forfeit to the
United States:

a. all property, real or personal, which constitutes or is
derived from proceeds traceable to the underlying
violation; and

b. to the extent such property is not available for
forfeiture, a sum of money equal to the total value of such
property.

2. Pursuant to Title 21, United States Code, Section 853(p),
defendants shall forfeit substitute property, if, by any act or
omission of defendants, the property described in COUNTS ONE through
SEVEN, and TEN, or any portion thereof, cannot be located upon the
exercise of due diligence; has been transferred, sold to, or
deposited with a third party; has been placed beyond the jurisdiction
of the court; has been substantially diminished in value; or has been
commingled with other property that cannot be divided without
difficulty.

53

 

 

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

o~

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 54 0f 56 Page ID #:2019

FORFEITURE ALLEGATION TWO
[18 U.S.C. § 982(a) (2)]

1. Pursuant Rule 32.2(a), Fed. R. Crim. P., notice is hereby
given to defendants YI-CHI SHIH, also known as (“aka”) “Yichi Shih,”
aka “Yugi Shi,” and KIET ANH MAI (collectively, “defendants”), that
the United States will seek forfeiture as part of any sentence in
accordance with Title 18, United States Code, Section 982(a) (2), in
the event of any defendant’s conviction under COUNTS EIGHT and NINE
of this Indictment.

2. Each defendant so convicted shall forfeit to the United
States the following property:

a. Any property constituting, or derived from, proceeds
obtained, directly or indirectly, as the result of such violation.

b. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of such
property.

3. Pursuant to Title 21, United States Code, Section 853(p),
and Title 18, United States Code, Section 982(b) (1), any defendant so
convicted shall forfeit substitute property, up to the total value of
the property described in the preceding paragraph, if, as a result of
any act or omission of said defendant, the property described in the
preceding paragraph, or any portion thereof, (a) cannot be
located upon the exercise of due diligence; (b) has been transferred,
sold to, or deposited with a third party; (c) has been placed beyond
the jurisdiction of the court; (d) has been substantially diminished
in value; or (e) has been commingled with other property that cannot

be divided without difficulty.

54

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 55 o0f56 Page ID #:2020

FORFEITURE ALLEGATION THREE
[18 U.S.C. § 982(a) (1)]

1. Pursuant to Rule 32.2(a), of the Federal Rules of Criminal
Procedure, notice is hereby given to defendants YI-CHI SHIH, also
known as (“aka”) “Yichi Shih,” aka “Yugi Shi,” and KIET ANH MAT
(collectively, “defendants”) that the United States will seek
forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 982(a) (1), in the event of any
defendant’s convictions under COUNT ELEVEN this Indictment.

2. Each defendant so convicted shall forfeit to the United
States the following property:

(a) all right, title, and interest in any and all
property, real or personal, involved in or traceable to any
transaction set forth in COUNT ELEVEN of this Indictment; and

(b) th the extent such property is not available for
forfeiture, a sum of money equal to the total value of such property.

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b), each
defendant shall forfeit substitute property, up to the value of the
total amount described in paragraph 2, if, as the result of any act
or omission of a defendant, the property described in paragraph 2, or
any portion thereof (a) cannot be located upon the exercise of due
diligence; (b) has been transferred, sold to, or deposited with a

third party; (c) has been placed beyond the jurisdiction of the

//
//
//
//

55

 

 

 
10
11
12
13
14
15
16
17

18

LS.

20
al
22
23
24
25
26
27

28

Case 2:18-cr-00050-JAK Document 223 Filed 11/08/18 Page 56 of 56 Page ID #:2021

court;

difficulty.

NICOLA T. HANNA
United States Attorney

Oia 0. we

PATRICK R. FITZGERALD
‘Assistant United States Attorney

CHRISTOPHER GRIGG

Assistant United States Attorney

Chief, Terrorism and Export
Crimes Section

JUDITH A. HEINZ

Assistant United States Attorney
Senior Litigation Counsel
National Security Division

JAMES HUGHES
Assistant United States Attorney
Tax Division

WILLIAM ROLLINS

Assistant United States Attorney

Terrorism and Export Crimes
Section

‘ MELANTE SARTORIS
Assistant United States Attorney
Terrorism and Export Crimes
Section

KHALDOUN SHOBAKI

Assistant United States Attorney

Cyber and Intellectual Property
Crimes Section

 

 

(d) has been substantially diminished in value; or (e) has

been commingled with other property which cannot be divided without

A TRUE BILL

4

Foreperson

Chief, National Security Division

56

 
